Ford, Judge:
The above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the articles marked “A” and initialed JMH (Commodity Specialist’s Initials) by Commodity Specialist John M. Hudson (Commodity Specialist’s Name) on the invoice covered by the subject protest was assessed as parts of cash registers at 11% under Item 676.52, Tariff Schedules of the United States, are not parts of cash registers, but consist of complete cash registers, claimed to be dutiable at 10% under Item 676.22.
IT IS FURTHER STIPULATED AND AGREED that the subject protest be submitted on this Stipulation, the protest being limited to the articles marked “A” as aforesaid.
Accepting the foregoing stipulation, we find that the merchandise marked “A” and initialed on the invoice by the designated commodity specialist consists of cash registers. Therefore, the claim in the protest that said merchandise is properly dutiable at the rate of 10 per centum ad valorem under the provisions of the Tariff Schedules of the United States under item 676.22, is sustained.
Judgment will be entered accordingly.